United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-681
Issued: July 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2014 appellant filed a timely appeal from a January 15, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
effective May 4, 2013 on the grounds that he had no further disability due to his accepted
employment injury.
FACTUAL HISTORY
On October 28, 2009 appellant, then a 25-year-old city carrier, filed an occupational
disease claim alleging that he sustained a sore left heel due to factors of his federal employment.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for left plantar fibromatosis, left tarsal tunnel syndrome and a left
calcaneal spur. Appellant sustained intermittent periods of partial and total disability until
June 14, 2010 when he stopped work and did not return. OWCP paid him compensation for total
disability. On March 4, 2011 Dr. Steven I. Subotnick, a podiatrist, performed an excision of a
heel spur, a medial plantar release and fenestration of the medial plantar condyle of the left heel.2
On August 23, 2011 Dr. Subotnick diagnosed status post medial plantar release and
partial ostectomy of the medial plantar condyle of the heel, proximal and distal tarsal tunnel
syndrome with Baxter’s neuritis, an antalgic gait guarding the medial plantar aspect of the left
heel, left calf atrophy and a sensitive scar on the left heel. He advised that x-rays showed
possible bone edema and radiolucency of the medial plantar condyle of the left heel.
Dr. Subotnick related that appellant’s condition did not improve following surgery and that he
had “tarsal tunnel syndrome proximally and distally and Baxter’s neuritis with involvement of
the first branch of the lateral plantar nerve which causes radiating nerve pain to the fifth toe at
the plantar aspect.” He found that appellant could work at a semi-sedentary level and provided
work restrictions. Dr. Subotnick attributed the limitations to appellant’s employment injury.
On October 5, 2011 Dr. Juon-Kin K. Fong, a Board-certified orthopedic surgeon and
OWCP referral physician, listed work restrictions for the next three to six months. On
October 28, 2011, after reviewing a magnetic resonance imaging (MRI) scan study of the left
ankle, he found that appellant had not fully healed from surgery and that his pain should resolve
by the end of the year.
In a report dated November 10, 2011, Dr. Subotnick diagnosed plantar fasciitis resulting
in an antalgic gait and distal tarsal tunnel with medial calcaneal neuritis. He related that he was
uncomfortable with the amount of pain medication that appellant wanted and transferred his care
to Dr. H. Darien Behravan, an osteopath, for pain management and a determination of work
restrictions. Dr. Subotnick stated, “I have done all I can for him and he is still not functioning
well.”
In a report dated January 9, 2012, Dr. Behravan discussed appellant’s complaints of
continued heel pain. On examination, he found no loss of motion but tenderness over the plantar
fascia talofibular ligament with a negative anterior drawer sign. Dr. Behravan diagnosed a
plantar nerve lesion, muscle spasm and pain in the ankle and foot joint. He reviewed the
October 18, 2011 MRI scan study, which he found showed “[p]ostoperative changes in the
posteromedial heel with thickening and increased signal intensity within the medial aspect of the
central cord of the plantar fascia compatible with [a] partial tear and/or postoperative changes,
[t]endinosis of the posterior tibial tendon at the insertion [and] [a]ttenuation of the anterior
talofibular ligament, probably the result of prior injury.” Dr. Behravan questioned the need for
the requested pain medication and opined that appellant had reached maximum medical
improvement and should return to work.

2

By decision dated August 27, 2010, OWCP denied appellant’s claim for compensation from October 24 to 26
and 30, 2009 to January 7, 2010. On November 9, 2010 an OWCP hearing representative reversed the
August 27, 2010 decision and instructed OWCP to pay all periods claimed between October 24, 2009 and
January 7, 2010.

2

On February 1, 2012 OWCP referred appellant for vocational rehabilitation based on
Dr. Fong’s finding that he could return to work with restrictions.
On February 21, 2012 Dr. Behravan noted that appellant was undergoing vocational
rehabilitation. He stated that appellant “has been collecting disability since 2010 and it is now
time for him to return to gainful employment.” On examination, Dr. Behravan found “some
positive nonorganic signs of pain however he has been rated fairly by Dr. Subotnick and I do
believe it is time for [him] to return to work.”
In a report dated March 20, 2012, Dr. Behravan related that when he asked appellant for a
urine sample for a toxicology screen he left and did not return. He released him to return to work
with no restrictions.
On October 18, 2012 OWCP authorized appellant’s request to change treating physicians
to Dr. Jay I. Glasser, a podiatrist.
On December 6, 2012 OWCP advised appellant that it proposed the termination of his
compensation based on Dr. Behravan’s opinion that he had no further employment-related
disability.
In a form report dated November 28, 2012, Dr. Glasser diagnosed left tarsal tunnel
syndrome. On examination, he found left heel tenderness and a positive Tinel’s sign.
Dr. Glasser noted that a physician had performed a permanent and stationary rating and found
that appellant could perform sedentary work duties.3
By decision dated May 3, 2013, OWCP terminated appellant’s wage-loss compensation
effective May 4, 2013. It found that Dr. Behravan’s opinion represented the weight of the
evidence and established that he had no disability due to his work injury.
On May 8, 2013 appellant requested an oral hearing before an OWCP hearing
representative.4 In a report dated June 20, 2013, Dr. Glenn Michael Weinraub, a podiatrist,
found that appellant could perform modified employment.
At the telephone hearing, held on October 29, 2013, appellant asserted that Dr. Behravan
never examined his foot.
By decision dated January 15, 2014, an OWCP hearing representative affirmed the
May 3, 2013 decision.
3

In an undated report received on December 17, 2012, Dr. Glasser diagnosed plantar fasciitis of the left heel and
chronic pain syndrome. In an undated report received April 1, 2013, he recommended a second opinion
examination. On April 25, 2013 Dr. Glasser stated, “[Appellant] continues to complain of significant residual
disabilities postsurgery to his heel for plantar fascia release.” He noted that appellant disagreed with a release to
work without restrictions from his prior physician. Dr. Glasser told appellant to request a second opinion
examination.
4

In a report dated May 23, 2013, Dr. Glasser again noted that appellant could request a second opinion
examination. He noted that the orthotic inserts were doing well.

3

On appeal, appellant related that Dr. Subotnick found that he had work-related disability.
He asserted that Dr. Behravan’s report was not professional and that Dr. Glasser found that he
had continuing disability.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
ANALYSIS
OWCP accepted that appellant sustained left plantar fibromatosis, left tarsal tunnel
syndrome and a left calcaneal spur causally related to factors of his federal employment. On
March 11, 2011 Dr. Subotnick performed a heel spur excision, a medial plantar release and
fenestration of the left heel medial plantar condyle. OWCP paid appellant compensation for total
disability. It terminated his wage-loss compensation effective May 4, 2013. OWCP found that
the March 20, 2012 opinion of Dr. Behravan, appellant’s attending physician, represented the
weight of the evidence and established that he had no further employment-related disability.
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
compensation benefits as Dr. Behravan’s March 20, 2012 report is insufficiently rationalized to
support that he had no further disability due to his accepted employment injury. On
August 23, 2011 appellant’s prior attending physician, Dr. Subotnick, diagnosed tarsal tunnel
syndrome with Baxter’s neuritis, an antalgic gait, left calf atrophy and a sensitive scar on the left
heel. He determined that appellant could perform modified work at a semi-sedentary level and
found that the partial disability resulted from his employment injury. On November 10, 2011
Dr. Subotnick diagnosed plantar fasciitis and distal tarsal tunnel syndrome. He referred
appellant to Dr. Behravan for further treatment, noting that he was not comfortable prescribing
the requested amount of pain medication.
On January 8, 2012 Dr. Behravan diagnosed a plantar nerve lesion and ankle and foot
muscle spasm. He found that the October 18, 2011 MRI scan study showed increased signal in
the central cord of the plantar fascia consistent with a partial tear or postoperative changes,
posterior tibial tendinosis and attenuation of the anterior talofibular ligament. Dr. Behravan
advised that appellant could return to work. On February 21, 2012 he discussed his vocational
rehabilitation and found that he should resume employment. On examination, Dr. Behravan
found nonorganic pain and determined that appellant had been “fairly rated” by Dr. Subotnick.
He opined that appellant could return to work.

5

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

On March 20, 2012 Dr. Behravan related that appellant left his office when asked for a
urine sample for a toxicology screen. He released him to return to work without restrictions.
Dr. Behravan, however, did not provide medical reasoning in support of his determination that
appellant had no further employment-related disability.7 He did not reference any findings on
examination in support of his opinion or otherwise explain his conclusion. Such rationale is
necessary given that Dr. Behravan determined that appellant had abnormal findings on MRI scan
study. Further, he indicated in a February 21, 2012 report that he concurred with the work
assessment of Dr. Subotnick, who found that appellant could perform at a semi-sedentary level.8
Dr. Behravan provided no explanation for the apparent discrepancy in his findings regarding
appellant’s work abilities.9 As he did not sufficiently explain why appellant had no further
disability due to his left plantar fibromatosis, left tarsal tunnel syndrome and a left calcaneal
spur, his opinion is insufficient to meet OWCP’s burden of proof.10
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
effective May 4, 2013 on the grounds that he had no further disability due to his accepted
employment injury.

7

See Elaine Sneed, 56 ECAB 373 (2005).

8

Dr. Behravan also noted that Dr. Kathryn E. Raphael, a Board-certified internist, released appellant for full duty.
However, as Dr. Raphael evaluated appellant on January 12, 2010, before his 2011 surgery, her opinion is not
probative on the issue of whether he has any disability after May 4, 2013.
9

The Board has held that a medical opinion not fortified by rationale is of little probative value. See Brenda L.
DuBuque, 55 ECAB 212 (2004).
10

See supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 11, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

